DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 26-28 and 34 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups II-IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/12/2020.
Applicant's election with traverse of group I, claims 1-6, 8, 10-12, 16, 19, and 21-24 in the reply filed on 11/12/2020 is acknowledged.  The traversal is on the ground(s) that the technical features shared between groups I-IV are special technical features over the prior art This is not found persuasive because: 
The technical features shared between groups I-IV are those of claim 1. As clearly set forth below, these features are not special technical features as they do not make a contribution over the prior art in view of Lifetech as modified (see rejection of claim 1 under 35 U.S.C. 103 below). 
Applicant further argues that the inventiveness of claim 1 is that the connector is formed by heat melting a mesh body of the second disc shaped mesh, wherein materials of the first disc shaped mesh, second disc shaped mesh, tubular mesh and connector are all degradable materials. The Office respectfully disagrees. As explained below, the claim limitation “the connector is formed by heat melting a mesh body of the second disc shaped mesh” is a product-by-process limitation in claim 1. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Lifetech as modified below for claim 1 teaches the structure implied by the steps (i.e. a 
Applicant further argues that “the first disc-shaped mesh comprises a closing end, wherein the closing end is plurality of sequentially adjoining ring mesh lines, wherein the first disc-shaped mesh is further provided with a closing line, wherein the closing line is passed through all the ring mesh lines, wherein an outer mesh surface of the first disc- shaped mesh forms a continuous flat mesh surface after being closed by the closing line” is a special technical feature over Lifetech. The Office respectfully disagrees. Applicant’s argument is on the basis that 
Applicant further argues that the distinguishing features above allow the connector to be easily manufactured and operated among other benefits. The Office notes that none of these alleged benefits are claimed and only the express claim elements shared between groups I-IV are considered in making a determination of special technical features. Additionally no evidence (e.g. affidavits with supporting data) have been providing showing that the device of claim 1 has produced the benefits argued unexpectedly. Therefore, these alleged benefits are insufficient to support the argument that the claimed features shared between groups I-IV (claim 1) are special technical features making a contribution over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 12/31/2015. It is noted, however, that applicant has not filed certified copies of applications CN201521137500.6, CN201521137627.8, CN201521137730.2, CN201521137713.9, CN201521138998.8 as required by 37 CFR 1.55.
The Office notes applicant cannot rely upon certified copies of the foreign priority applications to overcome a rejection because a translation of said applications has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Accordingly, the effective filing date for examination purposes is 04/06/2016, the filing date of PCT/CN2016/078756.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2018 was filed before the mailed date of the first office action.  The submission is in compliance with the provisions of 37 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 1 recites “characterized in that it” which should be “characterized in that the degradable occluder”;
Line 11 recites “all the ring mesh lines” which should be “the plurality of sequentially adjoining ring mesh lines”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lifetech et al. (CN204181658) in view of Delaney et al. (US 2017/0135801 A1).
Note that all references to Lifetech herein refer to the English translation provided by applicant on 03/14/2019.
Regarding claim 1, Lifetech discloses (fig. 1-9) a degradable occluder, characterized in that it comprises a first disc-shaped mesh 100b, a tubular mesh 100c and a second disc-shaped mesh 100a (see fig. 1 and pg. 8 second paragraph), which are sequentially connected (see fig. 1), wherein two ends of the tubular mesh 100c are respectively connected to the first disc-shaped mesh 100b and the second disc-shaped mesh 100a (see fig. 1), wherein the first disc-shaped mesh 100b, the tubular mesh 100c and the second disc-shaped mesh 100a are integrally formed (see fig. 1 and pg. 8 second paragraph; dictionary.com defines integral as “of, relating to, or belonging as a part of the whole” and elements 100b, 100c, and 100a are part of the whole occlusion device); the second disc-shaped mesh 100a is provided with a connector 130 for closing a mesh surface (see fig. 1 and pg. 8 first paragraph), wherein materials of the first disc-shaped mesh, the tubular mesh, the second disc-shaped mesh are all degradable materials (see pg. 10 last paragraph - pg. 11 first paragraph); wherein the first disc-shaped mesh comprises 100b a closing end (end with 140 see fig. 5), wherein the closing end is plurality of sequentially adjoining ring mesh lines (see fig. 6 and pg. 9 third - fifth paragraphs), wherein the first disc-shaped mesh 100b is further provided with a closing line 140, wherein the closing line 140 is passed through all the ring mesh lines (see fig. 6 pg. 9 third - fifth paragraphs), wherein an outer mesh surface 120 of the first disc-shaped mesh 100b forms a continuous (see annotated fig. 6 below, the mesh is continuous in the circumferential direction) flat (see annotated fig. 5 below) mesh surface after being closed by the closing line 140 (see fig. 5-6).

    PNG
    media_image1.png
    349
    872
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    493
    695
    media_image2.png
    Greyscale


Lifetech is silent regarding materials of the connector are degradable materials.
However Delaney, in the same filed of endeavor, teaches (fig. 3-5) of a similar connector hub 120, wherein the connector hub is a degradable material (see ¶0041).

Furthermore, the substitution of one known material (degradable as taught in Delaney) for another (metal as taught in Lifetech) would have been obvious to one of ordinary skill in the art at the time of the invention since Delaney teaches that an degradable material is a suitable alternative material to metal to form a connecting hub out of and the substitution of the degradable material as taught in Delaney would have yielded predictable results, namely, a connecting hub of Lifetech that would secure the mesh wires and that would degrade after implantation. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Lifetech as modified teaches that the connector is formed of a degradable material but is silent as to the method of forming. The claimed phrase “the connector is formed by heat melting a mesh body of the second disc-shaped mesh” is being treated as a product by process limitation; that is, that the connector is made by heat melting a mesh body of the second disc-shaped mesh. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Lifetech as modified is silent as to the process used to form the degradable connector, it appears that the product in Lifetech as modified would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is a degradable connector for connecting wires of mesh.
Regarding claim 2, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Lifetech further discloses (fig. 1-9) the degradable occluder is capable of use as a degradable cardiac atrial septal defect occluder (the occluder is capable of being used as an atrial septal defect occluder), wherein the first disc-shaped mesh 100b and the second disc-shaped mesh 100a are double-layer mesh covers (see fig. 1, both meshes can be seen to have a top layer and a bottom layer), wherein two ends of the tubular mesh 100c are respectively connected to an inner mesh surface of the first disc-shaped mesh 100b and an outer mesh surface of the second disc-shaped mesh 100a (see annotated fig. 1 below); the connector 130 is provided at a center of an inner mesh surface of the second disc-shaped mesh 100a (see annotated fig. 1 below).
The language, "the degradable occluder is a degradable cardiac atrial septal defect occluder" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Lifetech meets the structural limitations of the claim, and the device is capable of being used as a degradable cardiac atrial septal defect occluder. The device of Lifetech is a cardiac defect occluder (see pg. 4 last paragraph) therefore it is sized and configured to treat cardiac defects including an atrial septal which is a type of cardiac defect.
	

    PNG
    media_image3.png
    535
    863
    media_image3.png
    Greyscale

Lifetech as modified teaches that the connector is formed of a degradable material but is silent as to the method of forming. The claimed phrase “the connector is formed by heat-melting the mesh body at the center of the inner mesh surface of the second disc-shaped mesh” is being treated as a product by process limitation; that is, that the connector is made by heat-melting the mesh body at the center of the inner mesh surface of the second disc-shaped mesh. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Lifetech as modified is silent as to the process used to form the degradable connector, it appears that the product in Lifetech as modified would be the same or 
Regarding claim 4, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Lifetech further discloses (fig. 1-9) the degradable occluder is a is capable of use as degradable cardiac ventricular septal defect occluder (the occluder is capable of being used as an cardiac ventricular septal defect occluder), wherein the first disc-shaped mesh 100b and the second disc-shaped mesh 100a are double-layer mesh covers (see fig. 1, both meshes can be seen to have a top layer and a bottom layer), wherein two ends of the tubular mesh 100c are respectively connected to an inner mesh surface of the first disc mesh 100b and an outer mesh surface of the second disc mesh 100a; the connector is provided at a center of an inner mesh surface of the second disc-shaped mesh (see annotated fig. 1 below). 
The language, "the degradable occluder is a degradable cardiac ventricular septal defect occluder" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Lifetech meets the structural limitations of the claim, and the device is capable of being used as a degradable ventricular atrial septal defect occluder. The device of Lifetech is a cardiac defect occluder (see pg. 4 last paragraph) therefore it is sized and configured to treat cardiac defects including an ventricular septal which is a type of cardiac defect.
	

    PNG
    media_image3.png
    535
    863
    media_image3.png
    Greyscale

Lifetech as modified teaches that the connector is formed of a degradable material but is silent as to the method of forming. The claimed phrase “the connector is formed by heat-melting the mesh body at the center of the inner mesh surface of the second disc-shaped mesh” is being treated as a product by process limitation; that is, that the connector is made by heat-melting the mesh body at the center of the inner mesh surface of the second disc-shaped mesh. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Lifetech as modified is silent as to the process used to form the degradable connector, it appears that the product in Lifetech as modified would be the same or 
Lifetech as modified is silent regarding a height of the tubular mesh is 3.5- 9.5 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lifetech as modified to have a height of the tubular mesh be 3.5- 9.5 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Lifetech as modified would not operate differently with the claimed height since the occluder would still be able to be inserted into a cardiac defect to occlude the defect with the claimed height. Further, applicant places no criticality on the range claimed, indicating simply that the height is “preferably” within the claimed range (specification ¶0014). 	
Regarding claim 8, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Lifetech further discloses (fig. 1-9) the connector is tubular (see fig. 5-6). Lifetech as modified is silent regarding a height of the connector is 1.5-2.0 mm; and the connector has an outer diameter of 2.5-3.2 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lifetech as modified to have the connector have a height of 1.5-2.0 mm and an outer diameter of 2.5-3.2 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative 
Regarding claim 10, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Lifetech as modified further teaches all materials of the first disc-shaped mesh, the tubular mesh, the second disc-shaped mesh are macromolecule degradable filaments (see pg. 11 first paragraph, polylactic acid, polyglycolic acid, polycaprolactone, polydioxanone are all macromolecule degradable filaments).
Lifetech as modified does not expressly disclose that the connector is formed from macromolecule degradable filaments. However Lifetech further teaches of degradable materials that are macromolecule degradable filaments (see pg. 11 first paragraph, polylactic acid, polyglycolic acid, polycaprolactone, polydioxanone are all macromolecule degradable filaments).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lifetech as modified to have the connector biodegradable material be macromolecule degradable filaments as taught by Lifetech, since Lifetech teaches that macromolecule degradable filaments are a suitable degradable material to form elements of occlusion devices out of and for the purpose of making manufacture easier by having the mesh members and the connector made out of the same material.
Regarding claim 11, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Lifetech further discloses (fig. 1-9) the connector is tubular (see fig. 5-6). Lifetech as modified is silent regarding the connector is provided with internal thread at an end opposite to a connected mesh surface.
However Delaney further teaches the connector 120 is tubular and the connector 120 is provided with internal thread at an end opposite to a connected mesh surface (see fig. 4 and ¶0069).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lifetech as modified to have the connector be provided with internal thread at an end opposite to a connected mesh surface as taught by Delaney, for the purpose of being able to attach the hub to a delivery device to deliver the occluder to the correct treatment location (see Delaney ¶0069).
Regarding claim 21, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Lifetech as modified is silent regarding the tubular mesh has a length of 3.5-5.5 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lifetech as modified to have tubular mesh have a length of 3.5-5.5 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Lifetech as modified would not operate differently with the claimed length since the occluder would still be able to 
Regarding claim 22, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Lifetech as modified is silent regarding the tubular mesh has a length of 6.0-9.5 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lifetech as modified to have tubular mesh have a length of 6.0-9.5 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Lifetech as modified would not operate differently with the claimed length since the occluder would still be able to be inserted into a cardiac defect to occlude the defect with the claimed length. Further, applicant places no criticality on the range claimed, indicating simply that the length is “preferably” within the claimed range (specification ¶0032).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lifetech in view of Delaney as applied to claim 1 above, and further in view of Agarwal et al. (US 6,241,768 B1).
Regarding claim 3, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Lifetech further discloses (fig. 1-9) wherein the first disc-shaped mesh 100b is a double-layer mesh cover (see fig. 1, mesh 100b can be seen to have a top layer and a bottom layer), wherein two ends of the tubular mesh 100c are respectively 
Lifetech as modified is silent regarding the second disc-shaped mesh is a single-layer mesh cover. 
However Agarwal, in the analogous art of degradable mesh occluders, teaches (fig. 9-10) of a mesh occluder 101 comprising a first disc-shaped mesh 109 and a second disc-shaped mesh 107, wherein the second disc-shaped mesh 107 is a single-layer mesh cover (see fig. 9 and col. 3 ln. 17-30).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lifetech as modified to have the second disc-shaped mesh be a single-layer mesh cover as taught by Agarwal, for the purpose of having a thinner disc-shaped mesh to reduce the amount the mesh protrudes beyond the defect.
Lifetech as modified teaches the degradable occluder is capable of use as a degradable cardiac patent ductus arteriosus occluder. The language, "the degradable occluder is a degradable cardiac patent ductus arteriosus occluder" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Lifetech as modified meets the structural limitations of the claim, and the device is capable of being used as a degradable patent ductus arteriosus defect occluder. The device of Lifetech as modified is a cardiac defect occluder (see Lifetech pg. 4 last paragraph) therefore it is sized and configured to treat areas of the heart and the patent ductus arteriosus is an area of the heart.

Thus, even though Lifetech as modified is silent as to the process used to form the degradable connector, it appears that the product in Lifetech as modified would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is a central degradable connector for connecting wires of mesh.
Regarding claim 6, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Lifetech further discloses (fig. 1-9) wherein the second disc-shaped mesh 100a is a double-layer mesh cover (see fig. 1, mesh 100b can be seen to have a top layer and a bottom layer), wherein two ends of the tubular mesh 100c are respectively connected the first disc-shaped mesh 100b and an outer mesh surface (top surface as viewed in fig. 1; see also annotated fig. 1 below claim 2) of the second disc-shaped mesh 100a (see fig. 1); the connector 130 is provided at a center of an inner mesh surface (bottom surface as viewed in fig. 1; see also annotated fig. 1 below claim 2) of the second disc-shaped mesh 100a (see fig. 1).
Lifetech as modified is silent regarding the first disc-shaped mesh is a single-layer mesh cover. 

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lifetech as modified to have the first disc-shaped mesh be a single-layer mesh cover as taught by Agarwal, for the purpose of having a thinner disc-shaped mesh to reduce the amount the mesh protrudes beyond the defect.
Lifetech as modified teaches the degradable occluder is capable of use as a degradable heart left atrial appendage occluder. The language, "the degradable occluder is a degradable heart left atrial appendage occluder" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Lifetech as modified meets the structural limitations of the claim, and the device is capable of being used as a degradable heart left atrial appendage occluder. The device of Lifetech as modified is a cardiac defect occluder (see Lifetech pg. 4 last paragraph) therefore it is sized and configured to treat areas of the heart and the heart left atrial appendage is an area of the heart.
Lifetech as modified teaches that the connector is formed of a degradable material but is silent as to the method of forming. The claimed phrase “the connector is formed by heat-melting the mesh body at the center of the inner mesh surface of the second disc-shaped mesh” is being treated as a product by process limitation; that is, that the connector is made by heat-melting the mesh body at the center of the inner mesh surface of the second disc-shaped mesh. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be 
Thus, even though Lifetech as modified is silent as to the process used to form the degradable connector, it appears that the product in Lifetech as modified would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is a central degradable connector for connecting wires of mesh.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lifetech in view of Delaney as applied to claim 1 above, and further in view of Meng (US 2007/0208376 A1).
Regarding claim 5, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Lifetech further discloses (fig. 1-9) the degradable occluder is capable of use as a degradable cardiac patent foramen ovale occluder (the occluder is capable of being used as an cardiac patent foramen ovale occluder), wherein the first disc-shaped mesh 100b and the second disc-shaped mesh 100a are double-layer mesh covers (see fig. 1, both meshes can be seen to have a top layer and a bottom layer), wherein two ends of the tubular mesh 100c are respectively connected to an inner mesh surface of the first disc mesh 100b and an inner mesh surface of the second disc mesh 100a; the connector is provided at a center of the outer mesh surface of the second disc-shaped mesh (see annotated fig. 1 below).
The language, "the degradable occluder is a degradable cardiac patent foramen ovale occluder" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Lifetech meets the structural limitations of the claim, and the device is capable of being used as a degradable cardiac patent foramen ovale occluder. The device of Lifetech is a cardiac defect occluder (see pg. 4 last paragraph) therefore it is sized and configured to treat areas of the heart, and the patent foramen ovale is an area of the heart.

    PNG
    media_image4.png
    511
    867
    media_image4.png
    Greyscale

Lifetech as modified is silent regarding the outer mesh surface of the second disc-shaped mesh is convex toward the connector.
However Meng, in the same filed of endeavor, teaches (fig. 3A) an outer mesh surface of a second disc-shaped mesh 304 is convex toward a connector 310 (see annotated fig. 3A below).

    PNG
    media_image5.png
    632
    767
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lifetech as modified to have the outer mesh surface of the second disc-shaped mesh is convex toward the connector as taught by Meng, for the purpose of not having the connector protrude from the disc to reduce the chance of thrombus and promote tissue growth (see Meng ¶0006 and 0011).
Lifetech as modified teaches that the connector is formed of a degradable material but is silent as to the method of forming. The claimed phrase “the connector is formed by heat-melting the mesh body at the center of the outer mesh surface of the second disc-shaped mesh” is being treated as a product by process limitation; that is, that the connector is made by heat-
Thus, even though Lifetech as modified is silent as to the process used to form the degradable connector, it appears that the product in Lifetech as modified would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is a central degradable connector for connecting wires of mesh. 	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lifetech in view of Delaney as applied to claim 2 above, and further in view of Keillor (US 2014/0257360 A1).
Regarding claim 12, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 2. Lifetech further discloses (fig. 1-9) the inner mesh surface of the first disc-shaped mesh 100b is concave toward the tubular mesh 100c (see annotated fig. 8 below).

    PNG
    media_image6.png
    356
    987
    media_image6.png
    Greyscale

Lifetech as modified is silent regarding the inner mesh surface of the second disc-shaped mesh is concave toward the connector.


    PNG
    media_image7.png
    383
    725
    media_image7.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lifetech as modified to have the inner mesh surface of the second disc-shaped mesh be concave toward the connector as taught by Keillor, for the purpose not having the connector protrude from the disc to reduce the chance of thrombus and promote tissue growth.
Lifetech as modified is silent regarding an outer diameter of the first disc-shaped mesh is 4-6 mm larger than an outer diameter of the second disc-shaped mesh.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lifetech as modified to have the first disc-shaped mesh be 4-6 mm larger than an outer diameter of the second disc-
Lifetech as modified is silent regarding the outer diameter of the first disc-shaped mesh is 10-16 mm larger than an outer diameter of the tubular mesh.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lifetech as modified to have the outer diameter of the first disc-shaped mesh be 10-16 mm larger than an outer diameter of the tubular mesh since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Lifetech as modified would not operate differently with the claimed outer diameters since the occluder would still be able to be inserted into a cardiac defect to occlude the defect with the claimed outer diameters. Further, applicant places no 
Lifetech as modified is silent regarding the tubular mesh has a length of 3.5-5.5 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lifetech as modified to have tubular mesh have a length of 3.5-5.5 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Lifetech as modified would not operate differently with the claimed length since the occluder would still be able to be inserted into a cardiac defect to occlude the defect with the claimed length. Further, applicant places no criticality on the range claimed, indicating simply that the length is “preferably” within the claimed range (specification ¶0025).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lifetech in view of Delaney and Agarwal as applied to claim 3 above, and further in view of Keillor.
Regarding claim 16, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 3. Lifetech as modified is silent regarding the second disc-shaped mesh is concave toward the connector.
However Keillor, in the same filed of endeavor, teaches (fig. 1-1A) of a mesh occluder with a first disc-shaped mesh 22, a tubular mesh 26 (see fig. 1A) and a second disc-shaped mesh 20 that is concave toward a connector 16 (see annotated fig. 1A below).

    PNG
    media_image8.png
    381
    733
    media_image8.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lifetech as modified to have the second disc-shaped mesh be concave toward the connector as taught by Keillor, for the purpose not having the connector protrude from the disc to reduce the chance of thrombus and promote tissue growth.
Lifetech as modified is silent regarding an outer diameter of the first disc-shaped mesh is 5.5-6.5 mm larger than an outer diameter of the second disc-shaped mesh.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lifetech as modified to have the outer diameter of the first disc-shaped mesh be 5.5-6.5 mm larger than an outer diameter of the tubular mesh since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 
Lifetech as modified is silent regarding the tubular mesh has a length of 4.5-6.5 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lifetech as modified to have tubular mesh have a length of 4.5-6.5 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Lifetech as modified would not operate differently with the claimed length since the occluder would still be able to be inserted into a cardiac defect to occlude the defect with the claimed length. Further, applicant places no criticality on the range claimed, indicating simply that the length is “preferably” within the claimed range (specification ¶0028).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lifetech in view of Delaney as applied to claim 4 above, and further in view of Keillor and Akpinar (US 2014/0194921 A1).
Regarding claim 19, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Lifetech as modified is silent regarding the inner mesh surface of the second disc-shaped mesh is concave toward the connector.


    PNG
    media_image7.png
    383
    725
    media_image7.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lifetech as modified to have the inner mesh surface of the second disc-shaped mesh be concave toward the connector as taught by Keillor, for the purpose not having the connector protrude from the disc to reduce the chance of thrombus and promote tissue growth.
Lifetech as modified is silent regarding an outer diameter of the first disc-shaped mesh is larger than or equal to an outer diameter of the second disc-shaped mesh.
However Akpinar, in the same filed of endeavor, teaches (fig. 2-3a) an outer diameter of a first disc-shaped mesh 104 is larger than an outer diameter of a second disc-shaped mesh 103 (see fig. 3a and ¶0055).
.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lifetech in view of Delaney and Meng as applied to claim 5 above, and further in view of Akpinar.
Regarding claim 23, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Lifetech as modified is silent regarding an outer diameter of the second disc-shaped mesh is larger than or equal to an outer diameter of the first disc-shaped mesh.
However Akpinar, in the same filed of endeavor, teaches (fig. 2-3a) an outer diameter of a second disc-shaped mesh 104 is larger than an outer diameter of a first disc-shaped mesh 103 (see fig. 3a and ¶0055).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lifetech as modified to have an outer diameter of the second disc-shaped mesh be larger than an outer diameter of the first disc-shaped mesh as taught by Akpinar, for the purpose of creating an overlap between the proximal and distal portions to provide increased sealing ability (see Akpinar ¶0055).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lifetech in view of Delaney and Agarwal as applied to claim 6 above, and further in view of Keillor and Akpinar.
Regarding claim 24, Lifetech as modified discloses the claimed invention substantially as claimed, as set forth above for claim 6. Lifetech as modified is silent regarding the inner mesh surface of the second disc-shaped mesh is concave toward the connector.


    PNG
    media_image7.png
    383
    725
    media_image7.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lifetech as modified to have the inner mesh surface of the second disc-shaped mesh be concave toward the connector as taught by Keillor, for the purpose not having the connector protrude from the disc to reduce the chance of thrombus and promote tissue growth.
Lifetech as modified is silent regarding an outer diameter of the second disc-shaped mesh is larger than an outer diameter of the first disc-shaped mesh.
However Akpinar, in the same filed of endeavor, teaches (fig. 2-3a) an outer diameter of a second disc-shaped mesh 104 is larger than an outer diameter of a first disc-shaped mesh 103 (see fig. 3a and ¶0055).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771